Title: To George Washington from Major General Israel Putnam, 24 November 1778
From: Putnam, Israel
To: Washington, George


  
    Dear Sir
    Danbury [Conn.] 24th Novr 1778. 8 OClock P:M:
  
On the 22nd Inst. I Receiv’d your Excellencys two Letters of the 20th. They found me at Farmington, to which place I had March’d from Hartford with Pattersons and Learneds Brigades. On making enquiry I found that Genl Poor, with his Brigade, had not reach’d the front of the Convention Troops, but had only fallen in with the fifth and last Division, which on the night of the 22nd Inst. Lodged at new Hartford. As it would be greatly out of Genl Poors way to march round by Fish Kill, and as the Convention Troops proceeded without any difficulty; I advised with Gnl Patterson and concluded to send Col: Badlams Regt from Learneds Brigade to Relieve Genl Poor, whom I orderd to take the most conveniant Rout to this place. Col: Badlam will conduct the Convention Troops to fish Kill, and Gnl Poor will March from New Hartford, thro’ Litchfield to this place.
I arrived here this Evening at which place I wait your Excellency’s orders.
I should be glad to be inform’d whither it is expected by your Excellency, that those Officers and Soldiers, who go home on furlough, should draw their Rations while in the Country, as when in Camp, which they did the last year and which occation’d much difficulty. I am with great Respect Dear sir, Your Most Obedt Servt

  Israel Putnam

